DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 8, 2021.  Claims 1-33 have been cancelled.  Claims 34-52 have been newly added.  Thus, claims 34-52 are pending.  Claims 34 and 47 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 12, 2021, May 13, 2022 and October 6, 2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002079031 to Nelson in view of U.S. Patent Publication No. 2013/0186060 to Kosheleff.
With respect to independent claim 34, Nelson discloses a fuselage having a cabin configured to carry a crew (see page 11, first full paragraph:  cabin region 232 of the aircraft 200.); 
a delta wing connected to the fuselage and configured for supersonic cruise flight (see abstract: the aircraft may include an aft body incorporating a fuselage rearward and a delta wing to form a smooth forward and backward area distribution.); and 
a propulsion system carried by at least one of the wing and the fuselage, the propulsion system including a plurality of engines, at least one inlet, and at least one nozzle (see abstract:  A propulsion system including an engine, an intake, and an exhaust nozzle can be incorporated into the rear body to be at least partially hidden behind the vane.  In one embodiment, the inlet of the intake can be located under the vane and the outlet of the nozzle can be located on or above the vane.).
Nelson does not explicitly disclose a maximum of from 20 to 60 passengers.
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.  
With respect to dependent claim 35, Nelson does not explicitly disclose a maximum of from 40 to 60 passengers. 
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.
With respect to dependent claim 36, Nelson does not explicitly disclose a maximum of from 20 to 55 passengers.
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.

With respect to dependent claim 37, Nelson does not explicitly disclose a maximum of from 45 passengers.
Kosheleff discloses a turbojet design can be based largely on major parts taken from different turbofan engine types. The second narrative is that the turbojet design can cut fuel use in a supersonic aircraft, also when subsonic if a remote fan is fitted (see paragraph [0075]).  Certain types of turbofan engine types include low pressure compressor means are multi-stage; the second and third stages of said low pressure compressor means being the two-stage front fan means of third turbofan engine type; said third turbofan engine type being smaller than said first turbofan engine type and designed for aircraft not carrying more than 50 passengers in normal use (see claim 8).
It would have been obvious to one skilled in the art at the time of the invention to combine the payload capacity of Nelson to include number of passengers transported in the cabin of Kosheleff that is no more than 50 passengers based on the cabins dimensions in order to provide a supersonic aircraft that efficiently accommodate passengers accordingly the aircraft’s size.
With respect to dependent claim 42, Nelson discloses a flight controller, the flight controller being configured to direct a flight of the aircraft at a supersonic cruise speed of Mach 2.2 (see page 4, first full paragraph:  supersonic cruise Mach number of about 1.5 to about 3.0.).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Kosheleff as applied to claim 34 above, and further in view of U.S. Patent Publication No. 2005/0151013 to Seidel.
With respect to dependent claim 39, Nelson does not explicitly disclose a plurality of upright seats housed in the cabin.
Seidel discloses other features may also be present such as, for example, windows (not shown) in the aircraft body 105, reclining seats 200, 205, skylights (not shown) located in the aircraft body 105, communication devices, light controls, air conditioning controls, and video monitors (not shown) all of which may be integrated into the seats 200, 205 and/or aircraft body 105.
With respect to dependent claim 40, Nelson does not explicitly disclose a plurality of lay-flat seats housed in the cabin.
Seidel discloses other features may also be present such as, for example, windows (not shown) in the aircraft body 105, reclining seats 200, 205, skylights (not shown) located in the aircraft body 105, communication devices, light controls, air conditioning controls, and video monitors (not shown) all of which may be integrated into the seats 200, 205 and/or aircraft body 105.
With respect to dependent claims 39 and 40, it is obvious that a seat the reclines has a position that is upright before it reclines.  It would have been obvious to one skilled in the art at the time of the invention to combine the passenger seats of Nelson with the reclining seats of Seidel in order to achieve a seat transition from upright to flat seating positions that recline in accordance with seat and cabin specifications.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Kosheleff as applied to claim 34 above, and further in view of U.S. Patent No. 8,669,936 to Fiterman et al. (hereinafter “Fiterman”).
With respect to dependent claim 45, Nelson in view of Kosheleff does not explicitly disclose the limitations of the claim.
Fiterman discloses a cabin air system having: at least one air supply duct positioned to direct engine bleed air to the cabin (see col. 6, lines 19-23:  a ram air duct 73 is connected to the cabin compressor 70. The ram air duct 73 may supply ram air 72a to the cabin compressor 70 from the external inlets 42, 44 (see FIGS. 1, 2) or another inlet on the aircraft 10 (see FIGS. 1, 2).); 
at least one exit duct positioned to collect air from the cabin and dump the air overboard (see col. 7, lines 64-65:  the outflow air stream may then flow overboard as an exhaust outflow air 80.); and 
a heat exchanger coupled to the at least one air supply duct and the at least one air exit duct to cool engine bleed air with exiting cabin air (see col. 7, lines 49-65: the air conditioning pack 76 with the one or more heat exchangers 78 is connected to the turbine 63 via at least one duct 62b (see FIG. 2). The one or more heat exchangers 78 may preferably be connected to the air conditioning pack 76 and may preferably be within the air conditioning pack 76. The turbine outflow air 65 that is mixed with the ambient air source (e.g., outside air) 71, such as in the form of ram air 72b (see FIG. 2), comprises the reduced temperature cabin outflow air 48 that preferably flows through the duct 62b and is received by the air conditioning pack 76, and is preferably received by the one or more heat exchangers 78. The reduced temperature cabin outflow air 48 may be conditioned through the air conditioning pack 76 and may be used to cool the compressed inlet air stream 75. After having been used as a heat exchanger heat sink, the outflow air stream may then flow overboard as an exhaust outflow air 80.).
It would have been obvious to one skilled in the art at the time of the invention to combine the inlet aperture of Nelson with the cabin air system of Fiterman that provides a heat exchanger that is changes the direction of the air stream in order to provide an environmental control system that supplies temperature control airflow to the cabin of an aircraft and returning unused energy to the engine.
With respect to dependent claim 46, Nelson in view of Kosheleff does not explicitly disclose the heat exchanger is a counter-flow heat exchanger.
Fiterman discloses reduced temperature cabin outflow air 48 may be conditioned through the air conditioning pack 76 and may be used to cool the compressed inlet air stream 75. After having been used as a heat exchanger heat sink, the outflow air stream may then flow overboard as an exhaust outflow air 80. The compressed inlet air stream 75, such as in the form of cabin compressor discharge air 74, is preferably received, cooled, and conditioned by the air conditioning pack 76. The reduced temperature cabin outflow air 48 may aid the air conditioning pack 76 in cooling the cabin compressor discharge air 74. The air conditioning pack 76 may be configured to change the temperature and the flow rate of the compressed inlet air stream 75, such as in the form of cabin compressor discharge air 74. From the cooled and conditioned compressed inlet air stream 75, the air conditioning pack 76 may generate a conditioned outflow air 52 that then flows to the aircraft cabin 24. The air conditioning pack 76 is configured to provide the conditioned outflow air 52 to the aircraft cabin 24 to meet temperature, pressure, and air conditioning needs (see col. 8, lines 1-13).
It would have been obvious to one skilled in the art at the time of the invention to combine the inlet aperture of Nelson with the cabin air system of Fiterman that provides a heat exchanger that is changes the direction of the air stream in order to provide an environmental control system that supplies temperature control airflow to the cabin of an aircraft and returning unused energy to the engine.

Allowable Subject Matter
Claims 47 – 52 are allowed.

Claims 38, 41, 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661